DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7, 2022 has been entered.
Claim Objections
3.	Claim 24 is objected to for the following:  on line 4 it appears that ‘determine the tilt angle of each area’ should read -determine a tilt angle of each area-.  Claims 37-40 are objected to via their dependency from claim 24.  Correction is required.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 23, 25, 26, 27, 32, 36, and 44-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senba (JP-2008205569-A)-cited by applicant in IDS received on November 7, 2022-using machine translation.
	As for claims 23, 45, and 46 (treating claim 23 as the apparatus for the practice of the method of claim 45 and the method cited in claim 46) Senba in an imaging apparatus and method discloses/suggests the following:  a control apparatus that controls a tilt angle (claims 23, 45, 46)(Fig. 4: 12: 40 controls 20; Fig. 18: 40, 20; page 5: line 15 starting with ‘The lens side CPU 40 controls..’ to line 37 starting with ‘sent to the camera body 11’)  comprising: a hardware processor, a CPU (claim 23)(Fig. 4: 40); and a memory for storing instructions to be executed by the hardware processor, a ROM thereby having a non-transitory computer readable medium storing a computer program that causes a computer to execute a method (claims 23 and 46) (Fig. 4: 62, page 6: paragraph beginning at the eleventh line from the bottom of the page with ‘The mode information designated by the mode selection dial…’ to the fifth line from the bottom of the page, ‘respectively’) wherein, when the instructions stored in the memory are executed by the hardware processor (claims 23 and 46)(page 6: paragraph beginning at the eleventh line from the bottom of the page with ‘The mode information designated by the mode selection dial…’ to the fifth line from the bottom of the page, ‘respectively’), the control apparatus functions as:  an angle control unit configured to change a tilt angle by tilting an image sensor relative to a plane orthogonal to an optical axis of an imaging optical system (claims 23, 45, and 46) (page 6: lines 3-7; page 5: lines 8-21; note: Figs. 3, 7, and 9); an evaluation value acquisition unit configured to acquire a contrast evaluation value of a plurality of areas in an image (claims 23, 45, and 46) (page 6: lines 8-19; Fig. 5: 70); a setting unit configured to set a first area from among the plurality of areas in the image (claims 23, 45, and 46) (Fig. 5:  first area, unshaded areas of 70, that does not include second area, shaded area of 70a; page 6: lines 9-16; page 7: lines 25-36); and a first determination unit configured to determine the tilt angle based on a contrast evaluation value of a second area excluding the first area among the plurality of areas (claims 23, 45, and 46)  (page 7: lines 28-36), wherein the angle control unit tilts the image sensor, relative to the plane orthogonal to the optical axis of the imaging optical system, to the tilt angle determined by the first determination unit (claims 23, 45, and 46) (page 7: lines 37-39, 45-50 with Fig. 7 and page 8: lines 18-22).
	As for claim 25, Senba discloses/suggests everything as above (see claim 23).  In addition, Senba discloses/suggests the evaluation value acquisition unit acquires the contrast evaluation value by changing the tilt angle through the angle control unit (page 13: lines 1-3; an initial correction would be an initial changing of the tilt angle; last seven lines of page 8 to page 9: line 3).
	As for claims 26-27, Senba discloses/suggests everything as above (see claim 23).  In addition, Senba discloses/suggests wherein the first determination unit determines the first area based on distance information obtained for each of the plurality of areas (claim 26)(page 6: lines 14-16; Fig. 5: unshaded areas being the first area, 70, would have different distances than the closest distance of shaded areas, 70a); wherein the first determination unit determines the first area based on a difference of the distance information between two areas adjacent to each other among the plurality of areas (claim 27)(page 6: lines 14-16; Fig. 5: unshaded areas being the first area, 70, would have different distances than the closest distance of shaded areas, 70a; unshaded areas, 70, that are adjacent and surrounding the shaded areas, 70a, again, would have different distances than the closest distance shaded areas).
	As for claims 32 and 36, Senba discloses/suggests everything as above (see claim 23).  In addition, Senba discloses/suggests the first determination unit determines whether or not there are a plurality of planar areas having different tilts (claim 32)(Fig. 5: 70a comprising a plurality of planar, rectangular, shaded areas; Figs. 7 and 9: demonstrate at least two different tilts, θ1 and θ2); wherein the first determination unit determines, as the first area, a planar area that is not selected by a user among the plurality of planar areas when there are the plurality of planar areas having different tilts (claim 36)(Fig. 5: 70 as the first area comprising a plurality of planar, rectangular, unshaded areas; 70a comprising a plurality of planar, rectangular, shaded areas; Figs. 7 and 9: demonstrate at least two different tilts, θ1 and θ2).
	As for claim 44, Senba discloses/suggests everything as above (see claim 23).  In addition, Senba discloses/suggests wherein the first area is an area including a plane substantially orthogonal to an imaging optical axis (Fig. 5: 70 wherein the unshaded areas are coplanar with the entire shooting screen comprising a horizontal and vertical dimension which initially would be orthogonal to an imaging optical axis; page 5: lines 8-11; treating the shooting screen being divided into a plurality of rectangular areas in Fig. 5: 70, 70a as referring to the division of the light receiving surface into a plurality of areas; see page 11: last three lines).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Senba (JP-2008205569-A)-cited by applicant in IDS received on November 7, 2022-using machine translation in view of Yamaguchi et al. (2004/0105173).
As for claim 43, Senba discloses/suggests everything as above (see claim 23).  Senba does not explicitly state that each of the plurality of areas is an area corresponding to one or more pixels in the image sensor.  However, he does demonstrate that each of the plurality of areas is an area corresponding to a light receiving surface (Fig. 5: 70, 70a: treating the shooting screen being divided into a plurality of rectangular areas as referring to the division of the light receiving surface into a plurality of areas; see page 11: last three lines) of the image sensor being a CCD (Fig. 3: 25 with 27).  Nevertheless, Yamaguchi in an image pickup lens, image pickup unit and cellphone terminal equipped therewith teach that an image sensor such as a CCD have a light receiving surface comprising a plurality of pixels (paragraph 0058; Fig. 2: 51, 51a, 51b).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that each of the plurality of areas is an area corresponding to one or more pixels in the image sensor because the light receiving surface of an image sensor such as a CCD comprises a two-dimensional arrangement of pixels for photoelectric conversion.
Allowable Subject Matter
8.	Claims 24, 28-31, 33-35, and 37-42 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  JP-2017173802-A to Ito.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886